Name: Commission Regulation (EEC) No 772/85 of 26 March 1985 adopting exceptional support measures for the market in pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/20 Official Journal of the European Communities 27. 3 . 85 COMMISSION REGULATION (EEC) No 772/85 of 26 March 1985 adopting exceptional support measures for the market in pigmeat HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Article 1 1 . As from 27 March until 26 April 1985 applica ­ tions for private storage aid in the pigmeat sector may be made to the Belgian intervention agency in accor ­ dance with the provision of Regulation (EEC) No 1092/80 and of this Regulation . Only products coming from pigs reared and slaught ­ ered in zone I can be subject to this aid. The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto. 2. If the period of storage is extended or curtailed, the amount of aid shall be adjusted accordingly. The amounts of the supplements per month and the deductions per day are set out in columns 7 and 8 of the Annex. Whereas, because of the present health situation in the breeding sector in Belgium, Regulation (EEC) No 686/85 (3) lays down exceptional support measures for the market in pigmeat in respect of that Member State ; whereas it is advisable, in the interests of the measure's effectiveness, to increase the amounts of aid and to provide for the advance payment thereof after the products have been placed in storage ; whereas this measure may be limited, however, to zone I, in which outbreaks of African swine fever have occurred and which is defined as the territory of the kingdom west of a line formed by the canal of Gent to Terneuzen, beginning at the Dutch border, the Schelde upstream from Gent to Spiere and the canal of Spiere up to the French border : Article 2 The minimum quantities per contract and per product shall be as follows : (a) 10 tonnes for carcases and half carcases ; (b) 5 tonnes for all the other products. Article 3 By way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 1092/80, the security shall be 100 % of the amounts of aid set out in the Annex. Whereas it is therefore appropriate to fix, for zone I, specific private storage aid for certain sensitive products in accordance with the detailed implemen ­ ting rules for the granting of private storage aid in the pigmeat sector adopted by Commission Regulation (EEC) No 1092/80 (4), as last amended by Regulation (EEC) No 201 /85 (*), and to provide for derogations from Articles 5 ( 1 ) and 6 (3) of the same Regulation ; Article 4 By way of derogation from Article 6 (3) of Regulation (EEC) No 1092/80, the intervention agency shall , on application by the party concerned, make an advance payment of 80 % of the aid once the products have been placed in storage in accordance with the storage contract.Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, (') OJ No L 282, 1 . 11 . 1975, p. 1 . 0 OJ No L 307, 18 . 11 . 1980, p. 5. 0 OJ No L 75, 16 . 3 . 1985, p. 12. (4) OJ No L 114, 3 . 5 . 1980, p. 22. 0 OJ No L 23, 26. 1 . 1985, p. 19 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 27 . 3 . 85 Official Journal of the European Communities No L 86/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1985. For the Commission Frans ANDRIESSEN Vice-President ANNEX (ECU/tonne) CCT heading No Products in respect of which aid is granted Amount of the aid for a storage period of Supplement or deduction 4 months 5 months 6 months 7 months per month per day 1 2 3 4 5 6 7 8 ex 02.01 A III a) 1 Whole carcases or half carcases without the head, flare fat, kidneys, forefeet, tail , diaphragm and spinal cord, fresh or chilled (') 522 553 584 615 31 1,03 ex 02.01 A III a) 2 Legs, fresh or chilled 628 663 698 733 35 1,17 ex 02.01 A III a) 3 Fore-ends or shoulders, fresh or chilled 628 663 698 733 35 1,17 ex 02.01 A III a) 4 Loins, with or without collar, collars, fresh or chilled (2) 628 663 698 733 35 1,17 ex 02.01 A III a) 5 Bellies, whole or trimmed by rectangular cut, fresh or chilled 326 353 380 407 27 0,90 ex 02.01 A III a) 6 aa) Bellies, whole or trimmed by rectangular cut, without rind and ribs, fresh or chilled 326 353 380 407 27 0,90 ex 02.01 A III a) 6 Cuts corresponding to 'middles', with or without rind, fat or bones, fresh or chilled (3) 480 509 538 567 29 0,97 ex 02.01 A III a) 6 aa) Legs, fore-ends, shoulders, loins with or without collar or collars, boned, fresh or chilled (4) 628 663 698 733 35 1,17 (') The aid for products falling within subheading ex 02.01 A III a) 1 can also be granted for half carcases presented as Wiltshire sides, i.e. without the head, feet, tail, flare fat, kidneys, tenderloin, bone blade, sternum, vertebral column, pelvic bone and diaphragm. (2) Loins falling within subheading ex 02.01 A III a) 4 may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. (3) Same presentation as for products falling within' subheading 02.06 B I a) 2. (4) Loins and collars falling within subheading ex 02.01 A III a) 6 aa) may be with or without rind, the adherent layer of fat, however, not exceeding 25 mm in depth. The minimum quantity of 5 tonnes refers to all products .